              Case 3:17-cr-00609-VC Document 62
                                             58 Filed 12/27/19
                                                      12/26/19 Page 1 of 8




 1   J. TONY SERRA SBN 32639
     MARIA BELYI SBN 270019
 2   3330 GEARY BLVD., THIRD FLOOR EAST
     SAN FRANCISCO, CA 94118
 3   TELEPHONE: (415) 986-5591
     FACSIMILE: (415) 421-1331
 4

 5   ATTORNEYS FOR DEFENDANT
     JOSE INEZ GARCIA-ZARATE
 6

 7
                               UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO VENUE
 9

10   UNITED STATES OF AMERICA               ) No. 3:17-CR-609-VC
                                            )
11               Plaintiff,                 ) MR. GARCIA-ZARATE’S MOTIONS IN
                                            ) LIMINE
12         vs.                              )
                                            ) Date: January 8, 2020
13   JOSE INEZ GARCIA-ZARATE,               ) Time: 10:00 a.m.
                                            ) Courtroom: Hon. Vince Chhabria
14               Defendant.                 )
                                            )
15   _______________________________________)
     TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO THE UNITED STATES
16
     ATTORNEY FOR THE NORTHERN DISTRICT OF CALIFORNIA:
17         Mr. Garcia-Zarate hereby makes the following motions in limine.
18
           Dated: December 26, 2019                              _/s/ Maria Belyi    _
19                                                               J. TONY SERRA
                                                                 MARIA BELYI
20                                                               Attorneys for Defendant
                                                                 JOSE INEZ GARCIA-ZARATE
21

22

23

24

25

26

27

28

                                                   1
                                  Mr. Garcia-Zarate’s Motions in Limine
                  Case 3:17-cr-00609-VC Document 62
                                                 58 Filed 12/27/19
                                                          12/26/19 Page 2 of 8




 1       1. Motion to Exclude Prior Convictions and Bad Acts for All Purposes.

 2           The prosecution and the defense have entered into a stipulation regarding Mr. Garcia-

 3   Zarate’s having been convicted of a felony prior to July 1, 2015 and of his being in the country

 4   illegally.

 5           Thus, Mr. Garcia-Zarate moves to exclude evidence of his prior felony convictions,

 6   misdemeanor convictions, and bad acts, both for substantive purposes related to alleged evidence,

 7   and for impeachment. These priors would be pure propensity evidence of non-related non-violent

 8   offenses. This evidence is not presented as evidence of motive, opportunity, intent, preparation,

 9   plan, knowledge, identity, absence of mistake, or lack of evidence (See Rule 404(b)). Admitting

10   these priors for impeachment or to show that Mr. Garcia-Zarate is a repeat offender would unfairly

11   inflame and prejudice the jury.

12           Mr. Garcia-Zarate contends that the unfair prejudicial effect the use of his prior convictions

13   would far outweigh the probative value. Thus, if the prosecution intends to use any of his prior

14   convictions, Mr. Garcia-Zarate requests that they be evaluated under Rule 609(a)(1), and that the

15   prosecution meet its burden that the probative value of each conviction outweighs the prejudice.

16   See e.g. United States v. Hendershot, 614 F. 2d 648, 652 (9th Cir. 1980).

17           Granted ___________           Denied _____________ Modified ____________

18       2. Motion to prohibit testimony that does not go to the allegation of possession of the

19           firearm.

20           Mr. Garcia-Zarate moves to exclude any testimony or evidence that does not go to the

21   allegation of possession of the firearm. The defense requests an offer of proof as to each witness’s

22   testimony and its probative value.

23           Testimony of James Steinle

24           The prosecution indicated that James Steinle would be called to establish possession of the

25   weapon by “setting the scene.” The defense moves to exclude this testimony under Fed. R. Evid.

26   403. The defense believes that any testimony that could be provided by Mr. Steinle to “set the

27   scene” could likely be agreed to through stipulation.

28           Granted ___________           Denied _____________ Modified ____________

                                                        2
                                       Mr. Garcia-Zarate’s Motions in Limine
                Case 3:17-cr-00609-VC Document 62
                                               58 Filed 12/27/19
                                                        12/26/19 Page 3 of 8




 1       3. Motion to exclude any references to DNA evidence.

 2           No DNA was found on the weapon in this case. Therefore, any reference to DNA,

 3   including the misleading statements by investigators during Mr. Garcia-Zarate’s interrogation,

 4   needs to be excluded as it carries zero probative value and creates a danger of substantial likelihood

 5   of an undue consumption of court time, undue prejudice, confusing the issue, or misleading the

 6   jury.

 7           Granted ___________           Denied _____________ Modified ____________

 8       4. Motion to exclude any reference to there being gun-shot residue (GSR) evidence found
            on Mr. Garcia-Zarate.
 9          The defense is in possession of the GSR report and laboratory tests conducted in this matter.
10   The gunshot residue analysis claims that one GSR particle was detected on Mr. Garcia-Zarate’s
11   right hand. However, the machine printout indicates that there are zero particles of PbBaSb and
12   four particles of BaSb. That printout was later altered through handwritten notes to state that there
13   is one PbBaSb particle and three BaSb particles. See GSR Report, at BATES JGZ-001809,
14   attached as Exhibit A.
15           Further, by the time that Mr. Garcia-Zarate’s hands were covered by paper bags, he had
16   spent at least forty-five minutes in the back of Officer Bryant’s patrol car. See Officer Bryant’s

17   preliminary hearing excerpt, attached as Exhibit B. Mr. Garcia-Zarate was handcuffed, with his

18   hands behind him, and sweating profusely. Id.

19           The alteration of the results and the high potential of there having been contamination of

20   Mr. Garcia-Zarate’s hands while he was in the back of the patrol car mandates the exclusion of any

21   reference to the GSR.

22           Mr. Garcia-Zarate also asks that the mention of GSR in his interrogation be excluded and

23   edited out of any video played to the jury, as, given that that statement was a lie at the time it was

24   uttered, it would create danger of substantial likelihood of an undue consumption of court time,

25   undue prejudice, confusing the issue, or misleading the jury.

26           Granted ___________           Denied _____________ Modified ____________

27

28

                                                       3
                                      Mr. Garcia-Zarate’s Motions in Limine
               Case 3:17-cr-00609-VC Document 62
                                              58 Filed 12/27/19
                                                       12/26/19 Page 4 of 8




 1      5. Motion to exclude any medical examiner photographs.

 2          The cause of death of Ms. Steinle is not disputed nor is it an issue in this case. Mr. Garcia-

 3   Zarate requests that any and all photographs taken by the medical examiner be excluded for any

 4   purpose from being displayed or presented as evidence. These photos are not probative of any

 5   relevant fact and would exceedingly inflame emotions, cause undue prejudice, confuse the issues,

 6   and mislead the jury.

 7          Granted ___________           Denied _____________ Modified ____________

 8      6. Motion to exclude coroner testimony.

 9          The government has previously indicated its intention to call the coroner.

10          As stated above, the cause of death of Ms. Steinle is not disputed nor is it an issue in this

11   case. Mr. Garcia-Zarate requests that the coroner’s testimony be excluded for any purpose as it is

12   not probative of any relevant fact and would exceedingly inflame emotions, cause undue prejudice,

13   confuse the issues, and mislead the jury.

14          Granted ___________           Denied _____________ Modified ____________

15      7. Motion regarding adjustments of Video Footage.

16          Any edits or manipulations to videos must be disclosed and stipulated to or ruled on by the

17   court prior to the trial. Any witnesses testifying while the video is playing should be prohibited

18   from opining about the actions, intention, and significance of any material captured by the video.

19          Granted ___________           Denied _____________ Modified ____________

20      8. Motion excluding certain videos.

21          No photographs, videos or footage depicting Ms. Steinle after she was shot should be shown

22   to the jury as it would create a danger and substantial likelihood of an undue consumption of court

23   time, undue prejudice, confusing the issue, or misleading the jury.

24          Granted ___________           Denied _____________ Modified ____________

25      9. All files and exhibits be generically named.

26          Mr. Garcia-Zarate requests that any files displayed in front of the jury be named with a

27   generic naming structure such as “photo A,” “July 1, 2015,” or “Man on Chair.” Names and labels

28   should not be conclusory, argumentative, or misleading, such as “money shot” or “smoking gun” or

                                                       4
                                      Mr. Garcia-Zarate’s Motions in Limine
                  Case 3:17-cr-00609-VC Document 62
                                                 58 Filed 12/27/19
                                                          12/26/19 Page 5 of 8




 1   “evidence of guilt.” Such labels unjustly influence a jury on a triable issue of fact and deny the

 2   jurors an opportunity to make their own determination of the quality of the evidence presented.

 3            Similarly, photographs purporting to be photographs of Mr. Garcia-Zarate should not be

 4   labeled as such unless it had been stipulated that the photograph indeed shows Mr. Garcia-Zarate.

 5            Granted ___________            Denied _____________ Modified ____________

 6         10. Defense is relying on prosecution witness list.

 7            The defense puts the prosecution and the Court on notice that it is relying on the

 8   prosecution’s witness list in formulating the defense witness list. Thus, if the prosecution decides

 9   that it will not call a listed witness, the defense requests immediate notification so that it may, if

10   necessary, amend its witness list.

11            Granted ___________            Denied _____________ Modified ____________

12         11. Motion to exclude all witnesses during the proceeding.

13            Mr. Garcia-Zarate moves to exclude all non-testifying witnesses during the opening

14   statements, and the taking of evidence unless that witness is testifying. (Fed. R. Evid. 615)

15            Granted ___________            Denied _____________ Modified ____________

16         12. All witnesses shall be subject to recall upon being dismissed from the stand.

17         Mr. Garcia-Zarate requests that all witnesses testifying shall be notified that they are subject to

18   recall upon being dismissed.

19            Granted ___________            Denied _____________ Modified ____________

20         13. Disclosure of any and all information regarding civilian witnesses’ criminal records,
               prior bad acts, crimes of moral turpitude.
21
           Mr. Garcia-Zarate requests disclosure of all civilian witness’s criminal records, including prior
22
     bad acts and crimes of moral turpitude.
23
              Granted ___________            Denied _____________ Modified ____________
24

25
     ///
26
     ///
27
     ///
28

                                                         5
                                        Mr. Garcia-Zarate’s Motions in Limine
                Case 3:17-cr-00609-VC Document 62
                                               58 Filed 12/27/19
                                                        12/26/19 Page 6 of 8




 1      14. Motion regarding the theft of firearm in question.

 2          Mr. Garcia-Zarate objects to any statements or arguments by the prosecution or prosecution

 3   witnesses implying that he stole or played any role in the theft of the gun at issue in this case. Fed.

 4   R. Evid. 403; 404(b).

 5          Granted ___________            Denied _____________ Modified ____________

 6      15. Exclusion of any testimony, documents, physical evidence not disclosed to defense.

 7          Mr. Garcia-Zarate requests that any evidence not previously disclosed to the defense be

 8   excluded. Fed. R. Crim. Pro. 16(d)(2)(C).

 9          Granted ___________            Denied _____________ Modified ____________

10      16. Addressing parties by their names rather than conclusory or argumentative labels,
            which assume facts not in evidence and undermine the presumption of innocence.
11
            Mr. Garcia-Zarate requests that the prosecution, court personnel, and prosecution witnesses
12
     refer to all people by their given name, rather than names such as “the victim” or “perpetrator.”
13
     These characterizations are argumentative, and subvert Mr. Garcia-Zarate’s presumption of
14
     innocence by a repeated characterization for the jury.
15
            Granted ___________            Denied _____________ Modified ____________
16
        17. Exclusion of opinion testimony from the prosecution witnesses regarding Mr. Garcia
17          Zarate’s guilt.
18
            Granted ___________            Denied _____________ Modified ____________
19

20      18. Exclusion as to opinion or expert opinion from prosecution witnesses as to the veracity
            of Mr. Garcia Zarate’s statements.
21
            Mr. Garcia-Zarate hereby moves to exclude any testimony from government witnesses
22
     professing to assess the veracity of any of his recorded statements. Any person’s testimony as to
23
     Mr. Garcia-Zarate’s credibility or veracity would be in violation of Fed. R. Evid 702 as it would
24
     “encroach upon the jury’s vital and exclusive function to make credibility determinations, and
25
     therefore [would] not assist the trier of fact.” See United States v. Hill, 749 F.3d 1250, 1263 (10th
26
     Cir. 2014).
27
            Granted ___________            Denied _____________ Modified ____________
28

                                                       6
                                      Mr. Garcia-Zarate’s Motions in Limine
                  Case 3:17-cr-00609-VC Document 62
                                                 58 Filed 12/27/19
                                                          12/26/19 Page 7 of 8




 1      19. Exclusion of Statement by Mr. Garcia Zarate at Arraignment.

 2          Mr. Garcia-Zarate hereby moves to exclude any statement made at the arraignment on

 3   November 5, 2019 before Magistrate Hixson on the grounds that it is not a complete statement, and

 4   that any probative value would be far outweighed by the prejudice.

 5          The arraignment before Magistrate Hixson was not fully recorded due to recording

 6   equipment error from 11:23 a.m. to 11:32 a.m. See Dkt. 42 at 5:5-7. The proceedings adjourned at

 7   11:32 a.m. Id. The arraignment took place after a status conference in front of this Court, wherein

 8   various subjects, including the defendant’s proposed questions to the jury as to their view on

 9   President Trump’s stance on immigration and illegal aliens, were addressed. Counsel for the

10   defense and this Court entered into a detailed colloquy regarding the Court’s stance on the issue of

11   submitting such questions to the jury venire and Mr. Serra’s position regarding the necessity of such

12   questions.

13          Thereafter, before Magistrate Hixson, Mr. Garcia-Zarate appeared confused. He stated that

14   he did not understand the charges against him. Id. at 3:6-8. He asked whether he had one or two

15   interpreters. Id. at 14-16. He expressed confusion about the charges as to the gun at the

16   Embarcadero and his prior deportations. Id. at 3:23-4:1; 4:9-20. The court took a break for Mr.

17   Garcia-Zarate to consult with counsel; nothing after the break is recorded. Id. at 5.

18          Mr. Garcia-Zarate contends that the requirement of completeness mandates the exclusion of

19   that statement as the full arraignment was not recorded and Mr. Garcia-Zarate’s statement is taken

20   out of its full context. See Fed. R. Evid. 106.

21          Further, if the government were allowed to admit this statement, Mr. Garcia-Zarate would

22   request that the prior court proceedings in front of this Court be admitted as he is clearly

23   referencing the past proceeding.

24          The probative value of this statement, on its own, and in combination with the transcript of

25   the prior proceedings, would undoubtedly be outweighed by unfair prejudice, confusion of issues,

26   misleading of the jury, undue delay, and waste of time. Fed. R. Evid. R. 403.

27          Granted ___________             Denied _____________ Modified ____________

28

                                                         7
                                        Mr. Garcia-Zarate’s Motions in Limine
                Case 3:17-cr-00609-VC Document 62
                                               58 Filed 12/27/19
                                                        12/26/19 Page 8 of 8




 1       20. Prohibition on referring to the firearm as a “murder weapon.”

 2           Mr. Garcia-Zarate requests that all parties be prohibited from referring to the gun at issue as

 3   a “murder weapon.” Mr. Garcia-Zarate has been acquitted of the allegation of killing Ms. Steinle.

 4   Referring to the gun as a “murder weapon” would cause confusion to the jury, inflame emotions,

 5   cause undue prejudice, and mislead the jury.

 6           Granted ___________              Denied _____________ Modified ____________

 7       21. Prohibition on saying that Mr. Garcia-Zarate fired or used the gun.

 8           Mr. Garcia-Zarate requests that all parties be prohibited from stating or implying that he had

 9   “used” or “fired” the gun. The defense of accidental discharge and questions the assertion that he

10   “used” or “fired” that weapon. An assertion that he did would be conclusory and replaces the jury

11   as the fact finder in this matter.

12           Granted ___________              Denied _____________ Modified ____________

13

14   Dated: December 26, 2019                                             Respectfully submitted,

15                                                                        _/s/_Maria Belyi__________
                                                                          J. TONY SERRA
16                                                                        MARIA BELYI
                                                                          Attorneys for Defendant
17                                                                        JOSE INEZ GARCIA-ZARATE
18
19

20

21

22

23

24

25

26

27

28

                                                           8
                                          Mr. Garcia-Zarate’s Motions in Limine
